Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Applicant’s election of Group III (claims 39-40) in the reply filed on 05/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 39-40 are currently under examination and the subject of the present Office Action. Claims 21-38 are withdrawn from consideration without traverse. 
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/30/2020 has been considered here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both claims 39 and 40 recite the limitation of “wherein the skin coating is configured for protecting...indoor environment”, which is a functional limitation. The claim merely recites a description of a problem to be solved or a function or result achieved by the invention. Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. In the instant case, neither the claim nor the specification define what composition or structure is encompassed by the phrase “configured for”. Further, the claim only requires that the tablet be “wherein the skin coating is configured for protecting...indoor environment”, the claim does not require that composition protect the exposed skin of a person in an indoor environment. One with ordinary skill in the art would not be able to understand the metes and bound of the claim, thus the claim is indefinite. For the purposes of examination, the claims are read as:
 “39. A skin coating for protecting exposed skin of a person in an indoor environment during emission of disinfecting germicidal radiation, the skin coating comprising: a germicidal radiation protecting substance; and at least two of: a colorant chosen from at least one of: a pigment, a dye, and a substance that aids in visual detection of a skin area covered with the skin coating; a fluorescing substance; and an inorganic chemical with biocidal properties or an organic chemical with biocidal properties.

40. A skin coating for protecting exposed skin of a person in an indoor environment during exposure to disinfecting germicidal radiation, the skin coating comprising: a germicidal radiation protecting substance; a polymer; and at least one of: a colorant chosen from at least one of: a pigment, a dye, and a substance that aids in visible detection of a skin area covered with the skin coating; a fluorescing substance; and an inorganic or organic substance with biocidal properties.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39-40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 20130058880 A1 (Dong, 2013).

Dong teaches a film composition for cosmetic use comprising a polyvinyl acetal (i.e. a polymer), an antimicrobial agent (i.e. an organic or inorganic chemical with biocidal properties), and a pigment (abstract; claims 1, 21-24, etc.). Dong teaches that the compositions can be non-toxic, coatable and sprayable (0098). Dong further teaches that after application, the compositions can form flexible films quickly, can chemically react with skin, and adhere to skin for prolonged time of period (0098; 176-178). 
Dong teaches that the antimicrobial agent is without limitation, silver particles, silver compounds like silver chloride, silver acetate, silver oxide, silver sulfate, silver nitrate, silver thiosulfate and combinations thereof, among others (0159-161).
Dong teaches that pigment is iron oxides, titanium dioxide, extender pigments ultramarine pigments, manganese violet, mixed metal oxide pigments, fluorescent pigments, carbon black, magnetite, lodestone, magnetic iron oxide, among others (0164). Among these are zinc oxide and titanium dioxide, which are known as sunscreens as they protect against ultraviolet light (i.e. a germicidal radiation protecting substance) and are also antimicrobial (0165-0166). 
Dong teaches an example of a water-proof sun block comprising PVB, titanium oxide, and zinc oxide (see example 4, 0198)

Claims 39-40 are rejected under 35 U.S.C. 102(a)(1) and (a)(b) as being anticipated by US PGPUB 20040247540 A1 (Schulz et al., 2004).

	Schulz teaches a cosmetic formulation comprising a UV-filter substance, like 4-(2-oxo-3-bornylidenemethyl)benzene-sulfonic acid, 2-methyl-5-(2-oxo-3-bornylidenemethyl)sulfonic acid and the salts thereof (i.e. a germicidal radiation protecting substance) (0044), dyes and pigments, polymers, as well as bactericides (0051; claims 1, 16, etc.). Schulz teaches that the composition comprises titanium dioxide (0088) as well as latex particles (i.e. a polymer) (0089). Further, Schulz teaches multiple examples of sunscreen compositions that have these components. One of these is example 4 from the table following 0111, which has ethylhexyl methoxycinnamate and bis-ethylhexyloxyphenol methoxyphenyl triazine as a radiation protecting substance, titanium dioxide, zinc oxide, and PVP hexadecane copolymer. 

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        



/A.A.A./Examiner, Art Unit 1611